DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/28/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-3 are pending. Claims 1-2 are withdrawn as being directed to an unelected invention.
Election/Restrictions
In the response dated 11/28/2022 the applicant objects to the withdrawal of claim 4, this is moot as claim 4 has been cancelled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "18" and "19" have both been used to designate the bottom end in Fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The objection(s) to the drawings from the action date 09/06/2022 are withdrawn as a result of the amendment.
	
Claim Objections
The objection(s) to claim 3 is withdrawn as a result of the amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a rear panel mounted on a vertical surface”, this is unclear. Does the rear panel of the dispenser come pre-mounted on a vertical surface? Are the other panels then attached to the rear panel? Is the vertical surface a stand that can be moved? Or is the dispenser configured to be mounted on a vertical surface via the rear panel? Is the vertical surface a wall of an ambulance? Is the applicant attempting to claim a vertical surface in an ambulance? If the dispenser is mounted on the back portion of a stretcher while in the upright position, that would meet the limitation of mounted on a vertical surface in an ambulance. For the purposes of compact prosecution, the examiner will treat a dispenser that is configured/adapted to be mounted on a vertical surface to meet this limitation.
Claim 3 recites “within reach of an EMT”, this is unclear. How is within the reach of an EMT determined? Is it a specific distance? Is it while the EMT is working on a patient? Are they seated? Standing? Do they have to be in the rear portion of an ambulance? For the purposes of compact prosecution, the examiner will treat any dispenser that is configured to be available to a user interaction to meet this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,957,325 Montanez, herein after referred to as Montanez.
Regarding claim 3 Montanez discloses a hollow dispenser of rectangular configuration (10 dispenser, Figs. 1-5) capable of holding flat intra venous IV bags in an ambulance comprising: 
a top end (upper portion of 10 near 22 in Fig. 2), 
a top cover (50 left cover, Figs. 1-4), 
a right side panel (vertical portion of 20 Y-shaped partition, Fig. 2), 
a left side panel (14 left side panel), 
a front face (12 front panel), 
a rear panel (16 real panel) configured to be mounted on a vertical surface within reach of a user (Col. 3, lines 32-46, the dispenser can be hung via brackets or mounted via holes, Fig. 5), 
a bottom end (19 bottom panel), and; 
a dispenser tray (20a base, Fig. 2) with dispenser opening (32 opening) and tray tabs (lower portion of 14 on either side of the notch 36, Fig. 2) capable to receive flat intra venous IV bags loaded one on top of another (30 stacked on top of one another, Fig. 2) in the top end of the hollow dispenser ready to be pulled one at a time through the dispenser opening and over the tray tabs (abstract).

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. Applicant does not agree that Montanez discloses a dispenser capable of holding flat IV bags, because “unlike disposable diapers, IV bags 24 cannot be folded “flat””, this is unclear. It is not stated that the IV bag would need to be folded as they are already flat. The disposable diapers 30 are folded when packaged so they are a flat item. Montanez discloses a dispenser for holding and dispensing flat objects of similar shape to a flat IV bag, thus Montanez is capable of holding flat IV bags. Applicant argues that the “hollow opening 27 is not large enough to receive an IV bag in a horizontal position. Only when an IV bag 24 has worked it way down the curved chute and stropped by the tray tabs ready for removal for the IV bag 24 almost in a horizontal position”, the claim language is directed to a dispenser of a hollow rectangular configuration, no claim language is directed to the size of the opening or a curved chute. Applicant argues that the side panels of Montanez are “not the same as the side panels 15 and 16 that are curved to define a dispenser chute”, again no such language is used in the claim. Applicant makes a similar argument for curved front and rear panels, the tabs and how the flat items feed through the dispenser are different from Montanez, these are all moot points as there is not claim language directed to the panels being curved, or how the IV bag feed through the dispenser. The claim recites that the shape being rectangular which is in contrast to the curved shape being argued and that the IV bags are loaded on top of one another which is shown in Fig. 2 of Montanez. Applicants also argues that due to its curved configuration the present invention is not free standing, again this is not claimed. Applicant’s arguments are directed to features that while they may be disclosed in the figures they are not being claimed, and are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735